DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered. 
Response to Arguments/ Amendments
Applicant's arguments, with respect to the rejection of claim(s) 1-16, 21-24 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Burnside et al. (US 6626939 B1 – as previously cited), 3/4/2021, have been fully considered but they are not persuasive.  
Applicant argues: Burnside et al. discloses a self-expanding stent graft for regenerating a defective body vessel.  Nowhere does Burnside et al. disclose an exterior surface configured to contact a bone surface nor an interior surface configured to contact a fastener.  Examiner disagrees with this argument in part.  
Applicant is correct the stent (110), as disclosed by Burnside et al., is what Examiner is considering to be the woven retention device, as claimed; and said stent is for regenerating a defective body vessel.  And while the stent (110), as disclosed by Burnside et al., is not recited as having an exterior surface configured to contact a bone surface nor an interior surface configured to contact a fastener, the stent (110) has an exterior surface capable of contacting a bone surface and an interior surface capable of contacting a fastener.  The “exterior surface is configured to contact a bone surface, and wherein the interior surface is configured to contact a fastener” language amended into the independent claims is intended use language.  A recitation of the intended use of the claimed invention/ structure must result in a structural difference between the claimed invention/ structure and the prior art in order to patentably distinguish the claimed invention/ structure from the prior art.  If the prior art structure is capable of performing the intend use, then it meets the claim.  Examiner considers the exterior surface of the sleeve body/ tubular lattice (middle most portion of stent 110), as disclosed by Burnside et al., as capable of contacting a bone surface (as the stent (110) is made from a material and is dimensioned that it could fit within a hole drilled into a bone), and an interior surface of the sleeve body/ tubular lattice (middle most portion of stent 110), as disclosed by Burnside et al., as capable of contacting a fastener (as the stent (110) has a central lumen which can have a fastener fit therein).
The aforementioned rejection is therefore maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6, 21-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, line 5: Applicant claims, “a fastener”; additionally, within claim 1, lines 6-7: Applicant claims, “a fastener”; it is unclear, and therefore indefinite, if these are the same OR different fasteners.  For the purposes of examination, Examiner is assuming they are the same fasteners.  Claim(s) 2-6, 21-23, 25-27, which depend from claim 1, inherit all the problems associated with claim 1.
Within claim 24, line 5: Applicant claims, “a fastener”; additionally, within claim 24, lines 6-7: Applicant claims, “a fastener”; it is unclear, and therefore indefinite, if these are the same OR different fasteners.  For the purposes of examination, Examiner is assuming they are the same fasteners.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 21-27 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Burnside et al. (US 6626939 B1 – as previously cited).
With respect to claim(s) 1, 25-26:
Burnside et al. discloses a woven retention device (stent-graft 100), as can be seen in fig. 1, capable of promoting bone ingrowth and impeding biofilm formation (column 6, lines 34-39, column 7, lines 18-35), the woven retention device (stent-graft 100) comprising: 
a sleeve body (middle most portion of stent 110) comprising a plurality of interwoven filaments (filaments 112) (column 6, lines 34-39), the sleeve body (middle most portion of stent 110) having an exterior surface and an interior surface, wherein the exterior surface is capable of contacting a bone surface, and wherein the interior surface is capable of contacting a fastener (A recitation of the intended use of the claimed invention/ structure must result in a structural difference between the claimed invention/ structure and the prior art in order to patentably distinguish the claimed invention/ structure from the prior art.  If the prior art structure is capable of performing the intend use, then it meets the claim.  Examiner considers the exterior surface of the sleeve body/ tubular lattice (middle most portion of stent 110), as disclosed by Burnside et al., as capable of contacting a bone surface (as the stent (110) is made from a material and is dimensioned that it could fit within a hole drilled into a bone), and an interior surface of the sleeve body/ tubular lattice (middle most portion of stent 110), as disclosed by Burnside et al., as capable of contacting a fastener (as the stent (110) has a central lumen which can have a fastener fit therein);
a proximal end (section of stent 110 proximal to middle most portion of stent 110) that is proximal to the sleeve body (middle most portion of stent 110) and that is capable of receiving a fastener; and 
a distal end (section of stent 110 distal to middle most portion of stent 110) that is distal to the sleeve body (middle most portion of stent 110) on an opposite side of the proximal end;
wherein the woven retention device (stent-graft 100) is configured to have a relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) and a constricted state (when positioned within the delivery system) (column 7, lines 36-43, column 19, lines 4-22), 
wherein in the relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) of the woven retention device (stent-graft 100), the plurality of filaments (filaments 112) outline a plurality of pores (openings in the mesh), each pore (openings in the mesh) having a pore size (radial spacing) along a plane of the plurality of filaments (filaments 112), each pore size (radial spacing) within a range or 200-1000µm (radial spacing=(∏*(stent annealed diameter))/ (number of ribbons/2) which for a 20 filament stent annealed at a diameter of 2.8 mm results in a radial spacing of = ((3.14)*(2800))/(20/2)=879.2 µm, Examiner considers 879.2 to be about 600 consistent with the definition provided by Applicant within paragraph [0096]) (column 19, lines 4-22),
wherein in the constricted state (when the stent 110 is positioned within the delivery system which is 8 French i.e. has a diameter of 2.667 mm) of the woven retention device (stent-graft 100), the pore size (radial spacing) changes as a function of a diameter of the sleeve body (middle most portion of stent 110), the pore size (radial spacing) remaining within the range of 200-1000 µm (when the same 20 filament stent is positioned within the 8 French catheter (with a diameter of 2.667 mm) the radial spacing is =(∏*(device diameter once implanted)/ (number of ribbons/2) which for 20 filament stent is = ((3.14)*(2667))/(20/2)=837.4 µm) (column 19, lines 4-22), wherein the diameter of the sleeve body (middle most portion of stent 110) in the relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) is different (larger at 2.8 mm) than the diameter of the sleeve body (middle most portion of stent 110) in the constricted state (when positioned within the delivery system which is 8 French i.e. has a diameter of 2.667 mm) (column 19, lines 4-22),
wherein the pores are configured to promote bone ingrowth and impede biofilm formation (the characteristic of promoting bone ingrowth and impeding biofilm formation is a characteristic determined by the pore size of the device; as the pore size, as disclosed by Burnside et al., is the same as that claimed/ taught by Applicant, the two structures will have the same bone ingrowth and biofilm formation characteristics), and
Wherein the plurality of interwoven filaments (filaments 112) comprises at least one filament with a diameter of between 0.2 mm and 0.4 mm (0.2-0.37 mm) (column 19, lines 4-22).  
With respect to claim(s) 2-3:
Wherein an area of the pores (openings in the mesh) changes dynamically by interwoven filaments (filaments 112) translating with respect to each other without substantial deforming of the filaments (filaments 112) / by a function of the braid (although Burnside et al. does not explicitly recite the area of the pores (openings in the mesh) changing as a result of the individual filaments (filaments 112) translating with respect to each other/ by a function of the braid, the filaments (filaments 112) are braided in the same manner as disclosed by Applicant; as such, they will translate in the same manner/ change sizes in the same manner / have the same shape as disclosed by Applicant).
With respect to claim 4: 
Wherein the pore size is defined along a long axis or a major axis of the sleeve body (Examiner is equating pore size with pores height, resulting in the pore size being defined along a long axis of the sleeve body; as such with the braided structure, through basic geometric computations (based on knowing the braid angle being 120-150° and the radial spacing of the pores as previously calculated being 879.2 µm or 837.4 µm) it can be calculated the pore height will be between about 224 and 506 µm).  
With respect to claim 5:
Wherein the filaments (filaments 112) define a plurality of protuberances distributed on the interior surface and the exterior surface of the sleeve body (middle most portion of stent 110) at a predetermined special relationship (While Burnside et al. does not explicitly recite the filaments (filaments 112) defining protuberances the filaments (filaments 112) are braided in the same manner as disclosed by Applicant; as such, they have the same alternating protuberances as disclosed by Applicant).
With respect to claim 6:
Wherein in the relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) each pore is shaped as one of a diamond, rectangle, square or parallelogram (although Burnside et al. does not explicitly recite the pores (openings in the mesh) being parallelepiped, the filaments (filaments 112) are braided in the same manner as disclosed by Applicant; as such they will create the same shape as disclosed by Applicant).
With respect to claim(s) 21-23: 
Wherein the woven retention device (stent 110) comprises filaments of at least one 0.1 mm filaments and/ or one 0.2 mm filament and/or 03. Mm filament and/or one 0.4 mm filament  (Applicant has not claimed the filaments to include multiple different diameter; as such, the stent 110, as disclosed by Burnside et al., maybe made from 10 polydioxanone filaments each with a diameter of 0.4 mm (column 19, lines 4-22); in which case Examiner is considering: one of the aforementioned filaments as having a diameter of at least 0.1 mm, a second of the aforementioned filaments as having a diameter of at least 0.2 mm, a third of the aforementioned filaments as having a diameter of at least 0.3 mm, and a fourth of the aforementioned filaments as having a diameter of at least 0.4 mm.)
With respect to claim 27: 
Wherein the retention device (stent-graft 100) is formed (comprises) from a non-bioabsorbable material (Examiner is interpreting “formed” as open ended, like comprising (as opposed to consisting which is closed); in which case the graft (120) includes non-bioabsorbable material PU) (column 6, lines 52-56).
With respect to claim 7:
Burnside et al. discloses a retention device (stent 110), as can be seen in fig. 1, (column 6, lines 34-39, column 7, lines 18-35) comprising: 
a sleeve body (middle most portion of stent 110) comprising a plurality of filaments (filaments 112) that form a substantially tubular lattice having a plurality of pores (openings in the mesh) having a predetermined pore size (radial spacing), the pores (openings in the mesh) being defined by a plurality of adjacent filaments (filaments 112) of the plurality of filaments (filaments 112), wherein the substantially tubular lattice comprises an exterior surface and an interior surface, wherein the exterior surface is capable of contacting a bone surface, and wherein the interior surface is capable of contacting a fastener (A recitation of the intended use of the claimed invention/ structure must result in a structural difference between the claimed invention/ structure and the prior art in order to patentably distinguish the claimed invention/ structure from the prior art.  If the prior art structure is capable of performing the intend use, then it meets the claim.  Examiner considers the exterior surface of the sleeve body/ tubular lattice (middle most portion of stent 110), as disclosed by Burnside et al., as capable of contacting a bone surface (as the stent (110) is made from a material and is dimensioned that it could fit within a hole drilled into a bone), and an interior surface of the sleeve body/ tubular lattice (middle most portion of stent 110), as disclosed by Burnside et al., as capable of contacting a fastener (as the stent (110) has a central lumen which can have a fastener fit therein),
wherein the retention device (stent 110) is configured to move between a relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) and a constricted state (when positioned within the delivery system) (column 7, lines 36-43, column 19, lines 4-22),
Wherein the predetermined pore size (radial spacing) falls within a predetermined range and remains substantially within the predetermined range when the retention device (stent 110) is in the relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) and the constricted state (when positioned within the delivery system), wherein a diameter of the sleeve body (middle most portion of stent 110) in the relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) is different (larger at 2.8 mm) than the diameter of the sleeve body (middle most portion of stent 110) in the constricted state (when positioned within the delivery system which is 8 French i.e. has a diameter of 2.667 mm) (column 19, lines 4-22), 
wherein the predetermined pore size (radial spacing) promotes bone ingrowth (the characteristic of promoting bone ingrowth is a characteristic determined by the pore size of the device; as the pore size, as disclosed by Burnside et al., is the same as that claimed/ taught by Applicant, the two structures will have the same bone ingrowth and biofilm formation characteristics), and
wherein the plurality of interwoven filaments (filaments 112) comprises at least one filament with a diameter of between 0.2 mm and 0.4 mm (0.2-0.37 mm) (column 19, lines 4-22) (column 6, lines 34-39).
With respect to claim(s) 8, 10, 15:
Wherein the predetermined pore size (radial spacing of pores) is defined by a 3-dimensional distance between surfaces of the plurality of adjacent filaments (filaments 112), and where the 3-dimensional distance between surfaces of the plurality of adjacent filaments (filaments 112) is a length between opposing diagonal corners along a long axis of the sleeve body, see figs.
With respect to claim 9:
Wherein the pores define a parallelepiped (although Burnside et al. does not explicitly recite the pores (openings in the mesh) being parallelepiped, the filaments (filaments 112) are braided in the same manner as disclosed by Applicant; as such they will create the same shape as disclosed by Applicant).
With respect to claim(s) 11-13:
Wherein in the relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) the predetermined pore size (radial spacing of pores) is about 600 µm (radial spacing=(∏*(stent annealed diameter))/ (number of ribbons/2) which for a 20 filament stent annealed at a diameter of 2.8 mm results in a radial spacing of = ((3.14)*(2800))/(20/2)=879.2 µm, Examiner considers 879.2 to be about 600 consistent with the definition provided by Applicant within paragraph [0096]) (column 19, lines 4-22).
With respect to claim 14:
Wherein retention device (stent 110) further comprising a plurality of protuberances (defined by the overlapping crossing of the filaments 112) distributed on the interior surface and the exterior surface of the substantially tubular lattice at a predetermined special relationship (While Burnside et al. does not explicitly recite the filaments (filaments 112) defining protuberances the filaments (filaments 112) are braided in the same manner as disclosed by Applicant; as such, they have the same alternating protuberances as disclosed by Applicant).
With respect to claim 16:
Wherein the predetermined pore size remains in a range of 200 µm and 1000 µm when a diameter of the sleeve body changes (in the relaxed state the pore size is 879.2 µm, as explained above, and in the constricted state (when the stent 110 is positioned within the delivery system which is 8 French i.e. has a diameter of 2.667 mm) of the woven retention device (stent 110), the pore size (radial spacing) =(∏*(device diameter once implanted)/ (number of ribbons/2) which for 20 filament stent is = ((3.14)*(2667))/(20/2)=837.4 µm) (column 19, lines 4-22).
With respect to claim 24:
Burnside et al. discloses a retention device (stent 110), as can be seen in fig. 1, comprising (column 6, lines 34-39, column 7, lines 18-35): 
a sleeve body (middle most portion of stent 110) comprising a plurality of filaments (filaments 112) (column 6, lines 34-39), the sleeve body (middle most portion of stent 110) having an exterior surface and an interior surface, wherein the exterior surface is capable of contacting a bone surface, and wherein the interior surface is capable of contacting a fastener (A recitation of the intended use of the claimed invention/ structure must result in a structural difference between the claimed invention/ structure and the prior art in order to patentably distinguish the claimed invention/ structure from the prior art.  If the prior art structure is capable of performing the intend use, then it meets the claim.  Examiner considers the exterior surface of the sleeve body/ tubular lattice (middle most portion of stent 110), as disclosed by Burnside et al., as capable of contacting a bone surface (as the stent (110) is made from a material and is dimensioned that it could fit within a hole drilled into a bone), and an interior surface of the sleeve body/ tubular lattice (middle most portion of stent 110), as disclosed by Burnside et al., as capable of contacting a fastener (as the stent (110) has a central lumen which can have a fastener fit therein);
a proximal end (section of stent 110 proximal to middle most portion of stent 110) that is proximal to the sleeve body (middle most portion of stent 110) and that is capable of receiving a fastener; and 
a distal end (section of stent 110 distal to middle most portion of stent 110) that is distal to the sleeve body (middle most portion of stent 110) on an opposite side of the proximal end;
wherein the retention device (stent 110) is configured to have a relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) and a constricted state (when positioned within the delivery system) (column 7, lines 36-43, column 19, lines 4-22), 
wherein in the relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) of the retention device (stent 110), the plurality of filaments (filaments 112) outline a plurality of pores (openings in the mesh), each pore (openings in the mesh) having a pore size (radial spacing) along a plane of the plurality of filaments (filaments 112), each pore size (radial spacing) within a range or 200-1000µm (radial spacing=(∏*(stent annealed diameter))/ (number of ribbons/2) which for a 20 filament stent annealed at a diameter of 2.8 mm results in a radial spacing of = ((3.14)*(2800))/(20/2)=879.2 µm, Examiner considers 879.2 to be about 600 consistent with the definition provided by Applicant within paragraph [0096]) (column 19, lines 4-22),
wherein in the constricted state (when the stent 110 is positioned within the delivery system which is 8 French i.e. has a diameter of 2.667 mm) of the retention device (stent 110), the pore size (radial spacing) changes as a function of a diameter of the sleeve body (middle most portion of stent 110), the pore size (radial spacing) remaining within the range of 200-1000 µm (when the same 20 filament stent is positioned within the 8 French catheter (with a diameter of 2.667 mm) the radial spacing is =(∏*(device diameter once implanted)/ (number of ribbons/2) which for 20 filament stent is = ((3.14)*(2667))/(20/2)=837.4 µm) (column 19, lines 4-22), wherein the diameter of the sleeve body (middle most portion of stent 110) in the relaxed state (the shape of the stent 110 after it has returned to its’ annealed/ memorized shape) is different (larger at 2.8 mm) than the diameter of the sleeve body (middle most portion of stent 110) in the constricted state (when positioned within the delivery system which is 8 French i.e. has a diameter of 2.667 mm) (column 19, lines 4-22),
wherein the plurality of filaments (filaments 112) comprises at least one filament with a diameter of between 0.2 mm and 0.4 mm (0.2-0.37 mm) (column 19, lines 4-22).  
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klabunde et al. (US 2009/0192609 A1) discloses a woven retention device with pores about 500 µm; however, Klabunde et al. does not disclose the filaments to have a diameter of 0.2-0.4 mm nor the device to have a relaxed and constricted state featuring different diameters.
Bokarski et al. (US 2004/0225359 A1) discloses a woven retention device featuring filaments with a diameter of 0.2-0.4 mm; however, Bokarski et al. does not disclose the dimensions of the pores nor the device to have a relaxed and constricted state featuring different diameters.
Jones (5984926) discloses a woven retention device; however, is silent concerning the dimensions of the filaments and the dimensions of the pores created by the interwoven filaments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774